Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic, when executed by the processor, causing the processor to perform the steps of: initializing statistics associated with autonomous vehicles; receiving operational data from the autonomous vehicles; updating the statistics based on the operational data; clustering the autonomous vehicles into a set of clusters; assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm; and training a model using the clusters 


 
The limitation “wherein initializing statistics associated with the autonomous vehicles comprises associating a make, model, and year with each of the autonomous vehicles” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 9, and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein initializing statistics associated with the autonomous vehicles further comprises associating modifications to base models with the autonomous vehicles” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 
The limitation “wherein assigning each cluster in the set of clusters a personality identifier using an NLP algorithm comprises extracting text snippets associated with the autonomous vehicles and using the text snippets to identify a personality type” of dependent claims 4, 11, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4, 11, and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein extracting text snippets comprises retrieving the text snippets comprises retrieving freeform text content from third parties” of dependent claims 5 and 12 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 12 are not patent eligible under 35 USC 101. 

The limitation “wherein assigning each cluster in the set of clusters a personality identifier using an NLP algorithm comprises applying a sentiment analysis routine to the text snippets” of dependent claims 6, 13, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6, 13, and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein training a model using the clusters and the personality identifiers comprises using statistics associated with the clusters as an input data set and the personality identifiers as labels and training a neural network using the statistics and labels.” of dependent claims 7, 14, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7, 14, and 20 are not patent eligible under 35 USC 101. 



Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 11, 12, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum U.S. Patent Publication (2017/0309092; hereinafter: Rosenbaum, in IDS dated 12/29/2020) in view of Rune Prytz Non Patent Publication (“Machine learning methods for vehicle predictive maintenance using off-board and on-board data”, 2014; hereinafter: Rune) and further in view of Lewis et al. U.S. Patent Publication (2021/0125154; hereinafter: Lewis) 

Claims 1, 8, and 15
As to claims 1 and 11, Rosenbaum discloses a device comprising: 
a processor(paragraph[0341], “a processor…etc.”); and 
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic, when executed by the processor, causing the processor to perform the steps of(paragraph[0036], “The recording and/or saving of position data or communication activity in a memory…etc.”): 
initializing statistics associated with autonomous vehicles(pargraph[0184], “the driving characteristics value can be derived as a function of predetermined categories of travel sections where the vehicle is driven manually, safety system supported and/or autonomously…etc.”); 
receiving operational data from the autonomous vehicles(pargraph[0184], “the driving characteristics value can be derived as a function of predetermined categories of travel sections where the vehicle is driven manually, safety system supported and/or autonomously…etc.”); 

Rosenbaum does not appear to explicitly disclose 
updating the statistics based on the operational data; 
clustering the autonomous vehicles into a set of clusters; 
assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm; and 
training a model using the clusters and the personality identifiers.

However, Rune discloses updating the statistics based on the operational data (Appendix B, pages 2-3 of Appendix document, section: 3.2 Oddities in parameter space, “When all vehicles have computed the parameters for the most interesting model configurations, these parameters are sent (wirelessly) to the back-office application (the central server). The back-office application then performs a test to see if the parameters from the different vehicles are in consensus with each other.; clustering the autonomous vehicles into a set of clusters…etc.”, the reference describes sending back operational parameters (i.e., updating the statistics, as claimed) to a database system.)
clustering the autonomous vehicles into a set of clusters(Appendix B, pages 2-3 of Appendix document, section: 3.2 Oddities in parameter space, figure 2, “Ranking the clues: Each vehicle reports back to a server (a back-office application) the models that the embedded agents on-board have found interesting, together with an interestingness measure.…etc.”, the reference describes creating a models (i.e., clustering, as claimed) of a fleet of vehicles (i.e., autonomous vehicles, as claimed).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rosenbaum with the teachings of Rune to cluster vehicles based on operational data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rosenbaum with the teachings of Rune to have a self-learning and self-monitoring system for a fleet of vehicles. 

The combination of Rosenbaum and Rune do not appear to explicitly disclose assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm; and 
training a model using the clusters and the personality identifiers.

However, Lewis discloses assigning each cluster in the set of clusters a personality identifier using a natural language processing (NLP) algorithm (paragraph[0099], “This section describes, among other things, adaptable systems and methods for processing enterprise data, and adaptable machine learning systems and methods for processing and utilizing enterprise data. One or more example embodiments described herein can improve utility of enterprise data by modeling data into features applicable to enterprise context and using the model to drive classification and clustering of data. Enterprise context can be, for example, service repair data, customer transactional data, server performance data, or various other types of data applicable to an enterprise or an industry, or a particular service or application within an enterprise or industry…etc.” and paragraph[0290]-paragraph[0294]); and 
training a model using the clusters and the personality identifiers (paragraph[0100], “A learning engine incrementally and dynamically updates the training data for the machine learning by consuming and processing validation or feedback data. The system includes a data viewer and a services layer that exposes the enriched data results. The system is scalable to support a wide range of enterprise domain…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rosenbaum with the teachings of Rune and Lewis to categorize clusters which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rosenbaum with the teachings of Rune and Lewis to have system for a repair technician can operate more efficiently if he or she is aware of repair information regarding a product the repair technician is repairing (Lewis: Paragraph[0008]).

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Rosenbaum, Rune, and Lewis discloses all the elements in claim 15, as noted above, Lewis further disclose wherein initializing statistics associated with the autonomous vehicles comprises associating a make, model, and year with each of the autonomous vehicles (paragraph[0075], “As an example, for an RO pertaining to a vehicle, processor 111 can extract from the RO facts regarding a Year/Make/Model (YMM)…etc.”).

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Rosenbaum, Rune, and Lewis discloses all the elements in claim 16, as noted above, Lewis further disclose wherein initializing statistics associated with the autonomous vehicles further comprises associating modifications to base models with the autonomous vehicles (paragraph[0075], “Other examples of facts processor 111 can extract from the RO include a geographic location of a vehicle repair shop, a labor operation code (LOC), a diagnostic trouble code (DTC) set by an ECU in the vehicle, and a part name of a part replaced or repaired on the vehicle…etc.”, the reference describes including the repair (i.e., modifications, as claim) and model of the vehicle (i.e., base models, as claimed).).

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Rosenbaum, Rune, and Lewis discloses all the elements in claim 15, as noted above, Lewis further disclose wherein assigning each cluster in the set of clusters a personality identifier using an NLP algorithm comprises extracting text snippets associated with the autonomous vehicles and using the text snippets to identify a personality type (paragraph[0284], “GUI 701 includes a customer complaint segment 709, a test and verification segment 711, a vehicle problem segment 713, and a repair segment 715. Each of those segments can present text (e.g., phrases) to form vehicle-service content regarding the RO cluster. As an example, the vehicle-service content can comprise a vehicle repair tip that includes standard terms from a taxonomy to define a customer complaint, a test procedure and a verification procedure, a vehicle problem, and a repair procedure common to all 3,290 repair orders classified into the RO cluster number 2. GUI 701 can include other segments for including additional aspects of vehicle repair content. For example, another segment could be a vehicle-data segment to show numeric values and names of vehicle-data captured from vehicles pertaining to repair orders that form the RO cluster…etc.”). 

Claims 5 and 12
As to claims 5 and 12, the combination of Rosenbaum, Rune, and Lewis discloses all the elements in claim 11, as noted above, Lewis further disclose wherein extracting text snippets comprises retrieving the text snippets comprises retrieving freeform text content from third parties (paragraph[0263], “RO 401 can be a hard-copy RO (e.g., an RO printed on one or more pieces of paper). One or more pages of a hard-copy RO can be generated when a top page of the hard-copy RO is printed or otherwise written on. Moreover, a hard-copy RO can include hand-written technician notes on a backside or other part of the hard-copy RO. An RO can be referred to by other terms such as, but not limited to, a service order or a work order…etc.”).

Claims 6, 13, and 19
As to claims 6, 13, and 19, the combination of Rosenbaum, Rune, and Lewis discloses all the elements in claim 18, as noted above, Lewis further disclose wherein assigning each cluster in the set of clusters a personality identifier using an NLP algorithm comprises applying a sentiment analysis routine to the text snippets (paragraph[0293]-paragraph[0295], “Processor 111 can execute the NLP module to identify attributes (e.g., characteristics) of the file including the vehicle-service data. The attributes of the file can indicate portions of the file representing text (e.g., letters, words, phrases, and numbers). Accordingly, executing the NLP module can include identifying or extracting textual portions of the vehicle-service data such as noun phrases and verb phrases. Executing the NLP module can include identifying or extracting numeric portions of the vehicle-service data such as labor operation codes, part numbers, labor prices, part prices, or taxes. In accordance with the foregoing examples, the identified or extracted textual portion could include numeric data and the identified or extracted numeric portion could include textual data….etc.”). 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum U.S. Patent Publication (2017/0309092; hereinafter: Rosenbaum, in IDS dated 12/29/2020) in view of Rune Prytz Non Patent Publication (“Machine learning methods for vehicle predictive maintenance using off-board and on-board data”, 2014; hereinafter: Rune) and further in view of Lewis et al. U.S. Patent Publication (2021/0125154; hereinafter: Lewis) and further in view of Allen et al. U.S. Patent Publication (2019/0205307; hereinafter: Allen)

Claims 7, 14, and 20
As to claims 7, 14, and 20, the combination of Rosenbaum, Rune, and Lewis discloses all the elements in claim 15, as noted above, but do not appear to explicitly disclose wherein training a model using the clusters and the personality identifiers comprises using statistics associated with the clusters as an input data set and the personality identifiers as labels and training a neural network using the statistics and labels. 

However, Allen discloses wherein training a model using the clusters and the personality identifiers comprises using statistics associated with the clusters as an input data set and the personality identifiers as labels and training a neural network using the statistics and labels (paragraph[0044]-paragraph[0045], “n operation 330, the plurality of authors can be clustered according to similar personality profiles. Thus, for the plurality of N authors, there can be a variable number K clusters of authors where K is less than or equal to N. The variable K clusters can be represented by, for example, Cx where x=1 to K. Respective clusters Cx can comprise one or more respective authors Ai based on respective personality profiles of the respective authors and further such that each author Ai is assigned to a cluster Cx. Any number of clustering methods can be used. For example, clusters can be defined according to a unique set of ranges corresponding to a set of metrics used in characterizing a personality profile in operation 320. For example, a cluster could be defined by personality profiles having an agreeableness percentile between 75%-100%, an extraversion percentile between 75%-100%, a conscientiousness percentile between 50%-75%, an openness percentile between 25%-50%, and a neuroticism percentile between 0%-25%...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Rosenbaum with the teachings of Rune, Lewis, and Allen to train a cluster model system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rosenbaum with the teachings of Rune, Lewis, and Allen to characterize text beyond identifying a positive, negative, or neutral sentiment of the text (Allen: paragraph[0003]).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
January 15, 2021                                                                                                                                                                                                     


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000